 1

 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE

 9
      BENJAMIN RIEDESEL and KATHERINE                 Case No. 2:21-cv-00033-RSM
10    RIEDESEL,
                                                      ORDER GRANTING DEFENDANT’S
11                                 Plaintiffs,        PARTIAL MOTION TO DISMISS
                     v.
12
      UNITED STATES OF AMERICA,
13
                                   Defendant.
14

15         This matter comes before the Court on Defendant United States of America’s unopposed

16 Motion to Dismiss Plaintiff Katherine Riedesel’s claims under Rule 12(b)(1) for lack of subject

17 matter jurisdiction. Dkt. #7. The Court agrees that Ms. Riedesel’s claims are properly dismissed

18 for failure to exhaust her administrative remedies. The Court, having reviewed the briefing and

19 the remainder of the record, hereby ORDERS that Defendant’s Partial Motion to Dismiss, Dkt. #7,

20 is GRANTED. Katherine Riedesel is hereby DISMISSED from this action.

21         DATED this 7th day of May, 2021.

22

23                                               A
                                                 RICARDO S. MARTINEZ
24                                               CHIEF UNITED STATES DISTRICT JUDGE


     ORDER GRANTING DEFENDANT’S PARTIAL
     MOTION TO DISMISS - 1
